Citation Nr: 1208180	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Guillain-Barré syndrome, claimed as the residual of influenza or the swine flu vaccine.  

2.  Entitlement to service connection for chronic disability manifested by numbness, and heaviness in all four extremities (polyneuropathy), claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccine.  

3.  Entitlement to service connection for insomnia, claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccine.  

4.  Entitlement to service connection for chronic respiratory disorder claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccine.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been shown to have Guillain-Barré syndrome.  

2.  At no time during the current appeal period has the Veteran been shown to have a chronic disability manifested numbness and heaviness of all four extremities.  

3.  The Veteran's insomnia was not present in service and there is no competent and credible medical evidence relating it to an established event, injury, or disease during service.

4.  The Veteran's upper respiratory infection in service was acute and transitory, and a continuing or chronic disability was not then present.  His current respiratory disorders, to include lung nodules, chronic obstructive pulmonary disorder, and emphysema were not present in service, and there is no competent and credible medical evidence relating them to the acute upper respiratory infection noted during service. 


CONCLUSIONS OF LAW

1.  Guillain-Barré syndrome was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A chronic disability manifested by numbness, and heaviness in all four extremities, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  Insomnia was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  A chronic respiratory disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in February 2005, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection under the VCAA, and the effect of this duty upon his claims.  A letter in April 2006 informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained VA examinations in June 2005 and December 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran contends that he was inoculated with a live swine flu virus at Fort Dix in March 1976 and shortly thereafter developed swine flu and was hospitalized for 10 days in isolation.  He also contends that he later developed Guillain-Barré syndrome, which has now caused a variety of debilitating symptoms including numbness and heaviness in his legs and arms, constant trouble sleeping, and recurrent respiratory infections.  In support of his contentions, he has submitted information from the Centers for Disease Control (CDC) about the extent of the spread and duration of the swine flu outbreak at Fort Dix New Jersey in early 1976.  The Veteran also contends that his service treatment records are incomplete and missing critical evidence.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, service treatment records (STRs) from the Veteran's brief period of service include his military immunization records which show he received meningitis, flu bivalent, andenovirus, typhoid, and tetanus vaccinations on February 19, 1976.  The few remaining STRs are replete with multiple sick call visits and show that on February 29, 1976 the Veteran was treated in the emergency room for complaints of stomach pain after eating breakfast.  On March 2, 1976, he was evaluated for sore throat and occasional nausea.  An entry dated March 6, shows that a diagnosis of gastroenteritis was made.  On March 9, the Veteran was treated for complaints of dizziness from medication and a cold and the next day was placed on 24-hour bed rest.  On March 15, it appears the Veteran may have been referred for a mental health consult.  On March 22, he was seen in the emergency room for back pain of five days duration and placed on limited duty for approximately 12 days.  At that time it was noted that the Veteran had been on sick call 14 times in the last month.  

Subsequent records show the Veteran received polio, typhoid, and tetanus vaccinations on April 2, 1976.  Clinical records from Fort Dix Army Hospital show the Veteran hospitalized several days later on April 8, for an acute upper respiratory infection.  His symptoms included a runny nose, sore throat, chills, fever, earache, and congestion.  There is no record of additional follow-up evaluation or clinical findings to suggest that this was an episode of swine flu or chronic upper respiratory disorder.  The Veteran was discharged to duty, three days later on April 11, 1976.  There is also nothing in the STRs that can be construed as complaints related to or diagnoses of Guillain-Barré syndrome; symptoms of polyneuropathy involving the Veteran's arms or legs; or sleeping difficulties in general.  

The post-service evidentiary record in this case consists of private and VA medical records as well as records from the Social Security Administration, (SSA).  An August 2008 SSA Disability Determination and Transmittal Form indicates that the Veteran was disabled due to anxiety-related disorders and that his disability began in August 2006.  Medical records accompany the disability determination, consisting of reports from VA and non-VA medical sources.  

The Veteran presented to a VA Clinic in December 2004 for an initial History and Physical (H&P) outpatient examination.  His primary complaints were of myalgia, sinus congestion, and mild cough.  He also complained of occasional numbness in his extremities, which he associated with the flu and/or upper respiratory, infections as well as depression and insomnia.  He was noted to smoke a 1-1/2 packs of cigarettes per day.  He was concerned about a swine flu vaccination he received in the military.  He stated that he had been hospitalized for 10 days with swine flu as a result of the inoculation.  The clinical pertinent clinical impression included diagnoses of tobacco abuse and insomnia.  The examiner noted the Veteran's reported history of serious viral illness in 1976, but doubted that he was suffering from any sequelae of swine flu or Guillain-Barré syndrome.  

Other post-service records show the Veteran was seen in March 2005 for a screening chest X-ray due to his smoking history.  The findings showed minimal fibrotic changes more evident on the right.  

In June 2005, the Veteran was provided a VA examination.  He reiterated his claim that he that he developed Guillain-Barré syndrome secondary to upper respiratory infection and/or swine flu vaccine received during military service.  His current complaints were of feeling heaviness in his arms and legs, difficulty sleeping, daytime fatigue, and frequent respiratory infections.  The examiner indicated that he considered
 the clinical records from the Veteran's in-service hospitalization in April 1976.  He noted that at that time, the Veteran had been admitted for upper respiratory symptoms and a swollen/erythematous pharynx and was given some sort of shot during this hospitalization.  The examiner further noted that the Veteran had never been clinically diagnosed with Guillain-Barré syndrome and did not have a history of any sort of acute onset of numbness and weakness necessitating hospitalization.  

The examiner concluded that there was no historical or clinical evidence consistent with a diagnosis of Guillain-Barré syndrome, either at the present time or in the past.  He also concluded that the Veteran's problems with recurrent respiratory infections and difficulty sleeping would not be symptoms associated with Guillain-Barré syndrome and it was also unlikely that these problems were in any way related to the respiratory infection and vaccine which the Veteran was given in 1976.  

In February 2006, the Veteran underwent a lung mass work-up.  It was noted that he was initially seen in November 2005 for flu-like symptoms including fatigue, restlessness, lack of energy, insomnia, cough, fever, chills, night sweats, weight loss, and poor appetite.  The Veteran gave a past medical history of recurrent bronchitis and upper respiratory infections, tobacco use, insomnia, and a reaction to a swine flu injection in 1976.  Radiological findings showed a left upper lobe mass highly suspicious for neoplasm and changes compatible with chronic obstructive pulmonary disease (COPD) and emphysema.  The Veteran was counseled about the recent findings to include the possibility of cancer.  These records do not, in any way, suggest that any of the Veteran's symptomatology originated during military service and no physician specifically related it to service. 

When examined by VA in December 2008, the Veteran's reported history of hospitalization for swine flu, was essentially unchanged.  However on this occasion he reported that he had been hospitalized three separate times and that those hospital records were unavailable.  He reported that since service discharge he has had recurrent bronchitis 3-4 times a year and was under serial CT scans for pulmonary nodules.  His current complaints were of chronic dyspnea and COPD.  It was noted that the Veteran had a smoking history of 25 years at one pack per day, but was currently down to only 4 cigarettes per day.  A CT scan showed stable advanced emphysema with pleural parenchymal scarring in the upper lobes and stable indeterminant noncalcified nodular opacities in both upper lobes.  The clinical impression included chronic bronchitis, COPD, smoking, and lung nodules.  

The examiner reviewed the claims file noting that the Veteran was admitted on April 8, 1976 for complaints of earache, sore throat, congestion, and a temperature of 100.8.  She also noted that despite the Veteran's reported history of receiving the swine flu vaccine, it was not listed under his vaccination history.  The examiner then referred to an entry dated April 12, 1976, which showed the Veteran underwent a separation examination more than 3 working days prior to his departure and that there was no change in his medical condition.  The examiner also referred to medical literature which noted that flu vaccines were tolerated by most people, but that there may be some side effects like low grade fever, swelling/tenderness around the site of the vaccination, slight chills, or headaches.  One rare reaction to the vaccine was Guillian-Barre syndrome, a severe paralytic illness that was particularly prevalent during the swine flu vaccinations in 1976.  It was also noted that a vaccine, like any other medication, could possibly cause serious problems, such as severe allergic reactions however, the risk of a vaccine causing serious harm or death was extremely small and serious problems from influenza vaccine were rare.  Also because the viruses from an inactive influenza vaccine have been killed, one could not get influenza from it.  

After reviewing the claims file and medical literature, the examiner concluded that the Veteran's current respiratory conditions were not caused by or a result of the swine flu or secondary to the swine flu vaccination.  She also concluded that it was less likely as not (less than 50/50 probability) that the Veteran's current lung conditions were the same as the condition seen and treated during service.  She explained that his condition in the service was acute and treated.  Rather the Veteran's current COPD and chronic bronchitis were secondary to his smoking history and his pulmonary nodule condition is a recent event.


a.  guillain-barré syndrome and polyneuropathy

With regard to the issues of service connection for Guillain-Barré syndrome and a chronic disability manifested by numbness/heaviness (polyneuropathy) in the arms and legs, the primary impediment to a grant of service connection here is the absence of medical evidence of current disabilities.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Unfortunately the Veteran's hospitalization during service for an acute upper respiratory infection does not constitute evidence of swine flu or Guillain-Barré syndrome.  Moreover, there is absolutely no objective post-service medical evidence that the Veteran is currently being treated for Guillain-Barré syndrome.  In fact, the Veteran was provided VA examinations in 2005 and 2008 and neither examiner found objective clinical evidence of residuals of swine flu and/or its vaccine including Guillain-Barré syndrome.  With regard to polyneuropathy, while numbness is the type of symptom capable of lay observation, the record is devoid of evidence suggesting that the Veteran has ever been seen or treated for this or any related condition, either during service or after service separation.  Instead his complaints made during VA examinations were not substantiated by the objective findings reported, which essentially showed no current evidence of polyneuropathy (including numbness/heaviness of the extremities).  The Veteran has presented no competent medical evidence to the contrary.

In other words, the evidence does not establish that the Veteran has, or has had, Guillain-Barré syndrome or polyneuropathy symptoms involving the extremities.  In the absence of a clear diagnosis or an abnormality, which is attributable to some identifiable disease or injury during service, at any time during the current appeal, an award of service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Of particular significance to the Board in this matter, however, is the fact that, at no time during the current appeal have diagnoses of Guillain-Barré syndrome or of a chronic disability manifested by numbness/heaviness of the extremities been made.  

Because there was no Guillain-Barré syndrome or chronic disability manifested by numbness/heaviness of the extremities diagnosed at any time since the claim was filed, and there remains no current evidence of such disabilities, no valid claim for service connection for either disability exists.  Based on this evidentiary posture, service connection cannot be awarded.  

b.  insomnia

As regards the Veteran's claim for insomnia, STRs are entirely negative for any specific sleeping complaints during service, and none are documented.

However, the lack of evidence of in-service incurrence is not the only shortcoming in this claim, as there are no medical records immediately after service that contain a diagnosis of a chronic sleep disorder.  In fact, post-service treatment records are devoid of references to insomnia until a December 2004 outpatient treatment report, almost 40 years later.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the February 2005 VA examination report provides a negative opinion, consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  (As previously noted herein, that examiner determined that it was unlikely that the Veteran's sleeping difficulty was in any way related to the in-service respiratory infection or vaccine.)  See Hickson, supra.  

Consequently, the Board is unable to attribute the post-service development of the insomnia to the Veteran's military service.

c.  chronic respiratory disorder

Similarly the Board is unable to attribute the post-service development of a chronic respiratory disorder to the Veteran's military service.  

STRs contain clear evidence that the Veteran was hospitalized for an acute upper respiratory infection during service.  However, the infection was treated without any permanent residuals (i.e., chronic resultant disability).  Moreover, there is no indication that the Veteran had a need for continued or ongoing medical care for his acute respiratory infection in the immediate years after service.  

Post-service medical records show treatment for a range of respiratory disorders beginning in 2004 and variously diagnosed as lung nodules, COPD, emphysema, and bronchitis.  Here the lack of any evidence of continuing respiratory symptoms in the intervening years since military service is itself evidence which tends to show that the upper respiratory infection during service did not result in any residual disability.  

Moreover the 2008 VA examiner determined that the Veteran's current respiratory conditions were not the same as the respiratory condition treated during service nor were they caused by or the result of the swine flu or the swine flu vaccine.  Instead, the examiner conclusively found that the Veteran's smoking history played a significant role in the development of his COPD and emphysema.  Thus, the Board finds that the VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, as well as the results of the personal clinical evaluation in rendering this medical opinion.  As a result the examiner was able to fully address the salient question as to the origin of the Veteran's current respiratory disorders and their relationship to military service.  Again, the Veteran has presented no competent medical evidence to the contrary.

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current respiratory disorders were incurred in service.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or the testimony given at a personal hearing in November 2011.  His primary assertion is that his claimed Guillain-Barré syndrome, polyneuropathy, insomnia, and chronic respiratory disorders may have something to do with the swine flu vaccine he received in 1976.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to receiving a vaccine during service, his opinion that his claimed disorders were caused by that vaccine, is outweighed by the more thoroughly explained and detailed opinions of the 2005 and 2008 VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted. 

However more importantly the Board finds that the Veteran's accounts of events he claims occurred during service are not credible because they are inconsistent with STRs.  There is no indication that the Veteran received the swine flu vaccine and even assuming that he did, there is no competent evidence of record that he had an adverse reaction as a result.  There is also no indication that the Veteran has ever been diagnosed with Guillain-Barré syndrome, or any other nervous disorder.  

Moreover, the Board finds the Veteran's various accounts of the hospitalization to be entitled to little credibility, as they have been inconsistent over the course of the appeal.  The Veteran initially reported that he had been hospitalized with swine flu for 10 days in isolation.  See VA Form 21-4138 dated in June 2005.  However during his November 2011 Board hearing he testified that he had been hospitalized three times for a total of 60 days.  See hearing transcript at pages 4 and 5.  Unfortunately these contradictions diminish the probative value of the Veteran's contentions.  Although service records do show the Veteran was hospitalized in April 1976, the contemporaneous evidence shows that it was for a total of three days and does not relate it to the swine flu or any vaccination.  The Board finds that the objective contemporaneous service records are more probative as to why and how long the Veteran was hospitalized, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

The Board has also considered the Veteran's assertion that his STRs are missing.  However there is no indication that the records are incomplete or inaccurate.  There is also no reason to doubt the accuracy of the service records, which show adequate evidence of the Veteran's state of physical health during service and at separation from service.  These records do not reflect any medical history of complaints, treatment or diagnosis of swine flu or adverse reaction to any vaccine.  

For these reasons, the Board finds that the preponderance of the evidence is against the claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Guillain-Barré syndrome, claimed as the residual of influenza or the swine flu vaccination is denied. 

Service connection for chronic disability manifested by numbness, and heaviness in all four extremities, claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccination is denied.

Service connection for insomnia, claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccination is denied.

Service connection for chronic respiratory disorder claimed as secondary to Guillain-Barré syndrome as a result of a swine flu vaccination is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


